Exhibit 10.2

FOURTH AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

THIS FOURTH AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this
“Agreement”) made and entered into on this 28th day of December, 2018 (the
“Effective Date”), between CapStar Financial Holdings, a Tennessee corporation
established to be a bank holding company, headquartered in Nashville, Davidson
County, Tennessee, (the “Company”) and CapStar Bank, a Tennessee banking
corporation headquartered in Nashville, Davidson County, Tennessee, (the “Bank”)
(the Company and Bank together referred to herein as “CapStar”) and Robert
Anderson, hereinafter referred to as “Executive.”

W I T N E S S E T H

WHEREAS, Executive has been employed by Bank as its Chief Financial Officer
since December 17, 2012 and has been CapStar’s Chief Financial Officer and Chief
Administrative Officer since February 6, 2016; and

WHEREAS, Executive and Bank previously entered into a Third Amended and Restated
Executive Employment Agreement on May 31, 2016, as amended by a First and Second
Amendment to same (collectively, the “Prior Agreement”) regarding the rendering
of services for the periods set forth in the Prior Agreement; and

WHEREAS, the parties desires to amend and restate the Prior Agreement to provide
for the continued employment of Executive by the Company and the Bank to render
services to it for the periods and upon the terms and conditions provided for in
this Agreement; and

WHEREAS, Executive wishes to serve in the employ of CapStar for the period and
upon the terms and conditions provided for in this Agreement.

NOW, THEREFORE, for the reasons set forth above and in consideration for the
mutual promises and agreements set forth herein, CapStar and Executive agree as
follows:

1. Amendment of Prior Agreement. The parties hereby amend and restate the Prior
Agreement in its entirety, and hereby substitute this Agreement for the Prior
Agreement.

2. Employment. Subject to continued approval of the Tennessee Department of
Financial Institutions and other bank regulatory agencies having jurisdiction
over the operations of Bank, CapStar hereby agrees that effective on the
Effective Date, Executive shall be employed by as the Chief Financial Officer
and Chief Administrative Officer of CapStar pursuant to the terms of this
Agreement. Executive agrees to devote his best efforts and his full-time
employment to CapStar’s business, operations and strategic planning and perform
such other related activities and duties as the board of directors of the
Company (the “Board”), or its designee, and the board of directors of the Bank
may, from time to time, determine and assign to Executive. Executive’s services
and decisions shall be subject to the review, modification and control of the
Board or its designee.

 

- 1 -



--------------------------------------------------------------------------------

3. Compensation. During the term of Executive’s employment hereunder:

(a) Salary. Effective January 1, 2019, for the services provided for herein,
CapStar shall pay to Executive, and Executive shall accept from CapStar, a base
salary of Three Hundred Fifty Five Thousand and No/100 Dollars ($355,000.00) per
annum (Executive’s “Base Salary”), subject to any and all withholdings and
deductions required by law, payable in accordance with the customary payroll
practices of CapStar. During the term of this Agreement, Executive’s Base Salary
shall be reviewed from time to time by the Board, and may be increased, but not
decreased below the Base Salary, from time to time by the Board, based upon such
factors as it may establish from time to time.

(b) Bonus. For the services provided for herein, Executive shall be eligible to
receive an annual bonus of up to 40% of Executive’s Base Salary, subject to the
terms and conditions set forth annually by the Board at its sole discretion or
pursuant to any bonus plan that may be adopted.

(c) Benefits. CapStar shall provide to Executive, consistent with the terms and
conditions of the respective plans, and pay the cost of, such employee benefits
as are provided to Executive Officers of CapStar generally under benefit plans
adopted by CapStar from time to time (such benefit plans of CapStar in effect
from time to time, “Employee Benefit Plans”). The Employee Benefit Plans may
include vacation days, sick days or other types of paid or unpaid leave,
insurance programs, pension plans, profit sharing plans, bonus plans, stock
option plans, restricted stock plans or other stock-based incentive plans, and
other employee benefit plans. Provision of such benefit plans by CapStar is
within the sole discretion of CapStar, and any such benefits may be amended,
modified or discontinued at any time by CapStar.

(d) Reimbursements. Upon timely and well-documented requests by Executive
submitted within one month from the payment of such expenses by Executive,
CapStar shall reimburse Executive for Executive’s costs and expenses incurred in
connection with the performance of Executive’s duties or otherwise for the
benefit of CapStar, specifically including any business expenses incurred with
the prior approval of the Board. Such reimbursements shall be made in accordance
with the policies established by CapStar from time to time, recognizing that
CapStar may have different reimbursement policies for executive officers, and
likewise may have different reimbursement policies for Executive as Chief
Financial Officer of CapStar. Such reimbursements may be approved by CapStar on
a one-time basis for a particular expenditure, or on an ongoing basis, and may
include automobile expense reimbursements, among others; provided, that such
ongoing approvals shall be subject to change from time to time.

(e) Restricted Stock Award. As additional consideration for Executive’s services
to Bank, Bank will take action to cause Executive to receive an award of 5,600
shares of the common stock of CapStar Financial Holdings, Inc. Such award will
be fully vested upon issuance and subject to the terms of the CapStar Financial
Holdings, Inc. Stock Incentive Plan and a separate Restricted Stock Agreement
between Executive and CapStar Financial Holdings, Inc. Bank will advance funds
necessary for payment of all taxes and withholdings due upon the issuance of the
award under a three-year forgivable loan described in a separate Promissory Loan
Agreement. If, however, Executive is terminated by Bank for Cause, as defined in
Section 5(a), or if Executive voluntarily resigns before three years following
the Effective Date, Executive shall be liable for repayment to Bank a pro rata
portion of the forgivable loan, calculated as the percentage of the three-year
period of actual service completed by the Executive following the Effective
Date, and repayment to Bank of a pro rata portion of the cash value of the stock
award (to be calculated by dividing Employee’s length of service following the
effective date of this agreement by three years).

 

- 2 -



--------------------------------------------------------------------------------

4. Term of Employment; Renewal. The initial extended term of Executive’s
employment pursuant to this Agreement shall commence on the Effective Date and
shall end on May 31, 2021 (the “Renewal Term”). The Term of Executive’s
employment pursuant to this Agreement may be renewed and the term thereof
extended by one (1) additional year (each, an “Extended Term”) at the end of the
Renewal Term and at the end of each Extended Term, by mutual agreement of the
parties, which shall be evidenced by each party giving notice of renewal to the
other party at least ninety (90) days prior to the expiration of the
then-current Extended Term. The initial term, Renewal Term and all Extended
Terms are collectively referred to herein as the “Term.”

5. Termination of Employment.

(a) Termination By CapStar. Notwithstanding any of the foregoing provisions in
this Agreement, CapStar, by action of the Board, may terminate or elect not to
extend the employment of Executive hereunder without notice at any time, for
Cause or without Cause. For purposes of this Agreement “Cause” includes, but is
not limited to: (i) any material breach of the terms of this Agreement which
negatively impacts Bank; (ii) personal dishonesty, fraud, disloyalty, or theft;
(iii) disclosure of Bank’s confidential information except in the course of
performing his duties while employed by Bank; (iv) willful illegal or disruptive
conduct which impairs the reputation, goodwill or business position of Bank;
(v) willful failure to cooperate fully with a bona fide internal investigation
or an investigation of Bank by regulatory or law enforcement authorities whether
or not related to your employment with Bank (an “Investigation”), after being
instructed by the Board to cooperate or Executive’s willful destruction of or
knowing and intentional failure to preserve documents of other material known by
Executive to be relevant to any Investigation; or (vi) breach of fiduciary duty
involving personal profit; (vii) any order or request for removal of Executive
by any regulatory authority having jurisdiction over Bank; or (viii) Executive’s
disability, as defined in any disability insurance policy of Bank with benefits
payable to Executive, or if there is no such disability insurance policy, then
as defined in Bank’s established policy applicable to executive officers
(“Disability”). Notwithstanding the foregoing, Executive shall not be deemed to
have been terminated for Cause unless and until there shall have been delivered
to Executive a copy of a resolution duly adopted by the affirmative vote of a
majority of the members of the Board at a duly constituted meeting of the Board,
finding that in the good faith opinion of the Board, Executive was guilty of
conduct justifying Termination for Cause and specifying the reasons therefor.
Executive shall have the right to appear and defend himself at any meeting of
the Board at which such a resolution is under consideration.

(b) For Cause; Nonrenewal. In the event of termination of Executive by CapStar
for Cause or election by CapStar or Executive not to renew or extend the Term,
Executive shall be entitled to receive only the compensation that has been
earned and accrued as of the date of termination but no other monies or benefits
except that: (A) in the case of Executive’s Disability, if no disability plan or
disability insurance policy is in place, Executive shall receive fifty per cent
(50%) of his Base Salary for a period not to exceed twenty four (24) weeks
following the date of termination; and (B) subject to Section 13 hereof,
Executive shall be entitled to receive any extended benefits provided to all
employees of CapStar or required by law, such as, for example, COBRA health
insurance coverage.

(c) Without Cause. In the event that: (A) CapStar terminates Executive’s
employment hereunder without cause; or (B) CapStar engages in conduct that
constitutes Good Reason, Executive shall be entitled (i) to resign from his
employment with CapStar, (ii) to continue to receive his Base Salary, payable as
before such termination, for a period of two (2) years after the effective date
of such termination, (iii) subject to Section 13 hereof, be provided, for a
period of twenty-four (24) months after such termination, with life, medical,
dental and disability coverage substantially identical to the coverage
maintained by the CapStar for Executive prior to Executive’s severance, and
(iv) to receive all benefits and reimbursements accrued and payable to Executive
at the time of termination of his

 

- 3 -



--------------------------------------------------------------------------------

employment hereunder, including any stock or payments to which Executive is
entitled under, and subject to the terms of, all incentive plans in which
Executive participates (including and subject to the terms of each and any
individual grant or award agreement), including stock option plans, restricted
stock plans, performance share plans, and any other stock-based or cash-based
incentive plans and the individual grant or award agreements under such plans
(collectively, Executive’s “Severance Pay”); provided, however, that if CapStar
offers and Executive voluntarily accepts terms of employment that would
otherwise constitute Good Reason, then Executive shall be deemed to have waived
his right to resign and receive Severance Pay. Upon termination of Executive’s
employment hereunder for any reason (other than by CapStar for Cause), whether
voluntarily by Executive or by termination by CapStar without Cause, by
non-renewal, or otherwise, Executive shall continue to be bound by the
provisions contained in Sections 8, 9, 10 and 11 hereof. In the event
Executive’s employment hereunder is terminated by CapStar for Cause, Executive
shall not be bound by the covenant not to compete set forth in Section 9 hereof.

(d) By Executive. Notwithstanding any of the foregoing provisions in this
Agreement, Executive may terminate or elect not to extend his employment
hereunder without notice at any time. In the event of a termination or election
not to extend the Term by Executive for any reason other than Good Reason,
including the death or Disability of Executive, Executive shall be entitled to
receive only the compensation that has been earned and benefits and
reimbursements that have accrued as of the date of termination and any extended
benefits required by law, but no other monies or benefits other than continuing
benefits under any retirement plan, disability insurance policy, or life
insurance policy payable by virtue of the retirement, death or disability of
Executive having occurred prior to such termination of employment. Upon
termination of Executive’s employment by Executive for whatever reason,
Executive shall continue to be bound by the provisions set forth in Sections 8,
9, 10 and 11 hereof.

6. Change in Control. Capitalized terms used in this Section 6 or in Section 7
but not otherwise defined in this Section 6 or in Section 7 shall have the
meanings ascribed to them in Section 12.

(a) Entitlement to Benefits upon Termination. Subject to Section 13 hereof, if
during the Protection Period a Qualifying Termination of Executive’s employment
occurs, CapStar shall pay to Executive the Change in Control benefits described
in this Section 6. Change in Control benefits shall not be payable if
Executive’s employment is terminated (i) for Cause, (ii) by Executive
voluntarily without Good Reason or (iii) by reason of Disability. In addition,
the Change in Control benefits shall not be payable if Executive’s employment is
terminated for any or no reason prior to or following the Protection Period.

(b) Change in Control Payment and Benefits. Executive shall be entitled to
receive a cash payment equal to two (2) times Executive’s Base Salary in effect
immediately prior to the date of termination (the “Change in Control Payment”),
which shall be paid in twenty-four (24) equal monthly payments commencing on the
first business day of the first month following the date of termination. Subject
to Section 13 hereof, if a Qualifying Termination of Executive’s employment
occurs during the Protection Period, CapStar shall maintain for the remaining
duration of the Protection Period Executive’s health insurance coverage under
any applicable Employee Benefit Plans, including any insurance policy held by
CapStar, and pay CapStar’s portion of such coverage, with the intent of the
parties being that Executive shall continue to receive such health insurance
coverage for a period of twenty-four (24) months following a Change in Control.
Subject to Section 13 hereof, Executive shall have the right to continue COBRA
health insurance coverage at the end of the Protection Period.

 

- 4 -



--------------------------------------------------------------------------------

7. Compliance with Section 409A.

(a) Executive shall not have any right to make any election regarding the time
or form of any payment due under this Agreement.

(b) A payment of any amount or benefit hereunder that is (i) subject to Code
Section 409A, and (ii) to be made because of a termination of employment shall
not be made unless such termination is also a “separation from service” within
the meaning of Code Section 409A and the regulations promulgated thereunder and,
for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment,” “resignation” or like terms shall
mean “separation from service” within the meaning of Code Section 409A.
Notwithstanding any provision of this Agreement to the contrary, if at the time
of Executive’s “separation from service” Executive is a “specified employee”
(within the meaning of Code Section 409A), then to the extent that any amount to
which Executive is entitled in connection with his separation from service is
subject to Code Section 409A, payments of such amounts to which Executive would
otherwise be entitled during the six month period following the separation from
service will be accumulated and paid in a lump sum on the earlier of (i) the
first day of the seventh month after the date of the separation from service, or
(ii) the date of Executive’s death. This paragraph shall apply only to the
extent required to avoid Executive’s incurrence of any additional tax or
interest under section 409A or any regulations or Treasury guidance promulgated
thereunder.

(c) Notwithstanding any provision of this Agreement or any other arrangement to
the contrary, to the extent that any payment to Executive under the terms of
this Agreement or any other arrangement would constitute an impermissible
acceleration or deferral of payments under Code Section 409A of the or any
regulations or Treasury guidance promulgated thereunder, or under the terms of
any applicable plan, program, arrangement or policy of Company, such payments
shall be made no earlier or later than at such times allowed under Code
Section 409A or the terms of such plan, program, arrangement or policy.

(d) Any payments provided in this Agreement or any other arrangement subject to
Code Section 409A as an installment of payments or benefits, is intended to
constitute a separately identified “payment” for purposes of Treas. Reg. §
1.409A-2(b)(2)(i).

8. Confidentiality. Executive shall not, at any time or in any manner, during or
after the Term, either directly or indirectly, divulge, disclose or communicate
to any person, firm or corporation in any manner, whatsoever, any material
information concerning any matters affecting or relating to the business of
CapStar, except in the course of performing his duties while employed by CapStar
This includes, without limitation, the name of CapStar’s clients, customers or
suppliers, the terms and conditions of any contract to which CapStar is a party
or any other information concerning the business of CapStar, its manner or
operations or its plans for the future without regard to whether all of the
foregoing matters will be deemed confidential, material or important. This does
not include Executive’s ability to disclose the details of this Agreement to his
spouse, attorneys, accountants, or lenders as needed for financial or tax
purposes. Executive further agrees that he shall continue to be bound by the
provisions of this Section 8 following any termination of Executive’s employment
pursuant to this Agreement.

9. Covenant Not to Compete. Executive agrees that for a period of one (1) year
following the termination of his employment with CapStar for any reason (other
than by CapStar for Cause), whether voluntarily by Executive or by termination
by CapStar without Cause, by non-renewal, or otherwise, and whether before or
after a Change in Control, Executive agrees that Executive shall not be employed
by, consult with, or directly or indirectly own, become interested in, or become
involved in any manner whatsoever in any business (including any bank or other
financial institution in organization) which is or will be similar to or
competitive with any aspect of the business of CapStar which operates a

 

- 5 -



--------------------------------------------------------------------------------

bank branch or other business location in Davidson, Sumner or Williamson
Counties, Tennessee, or in any other county in which CapStar operates a bank
branch or other business location, determined as of the date of termination of
Executive’s employment with CapStar. Executive agrees that should a court find
the geographical scope of this covenant unreasonably broad, such court should
nevertheless enforce this covenant to the extent that it deems reasonable.
Executive specifically acknowledges and agrees that the foregoing restriction on
competition with CapStar will not prevent Executive from obtaining gainful
employment following termination of employment with CapStar and is a reasonable
restriction upon Executive’s ability to compete with CapStar and to secure such
gainful employment. In the event Executive’s employment hereunder is terminated
by CapStar for Cause, Executive shall not be bound by the covenant not to
compete in this Section 9.

10. Non-Solicitation Covenant. Executive agrees that for a period of one
(1) years following the termination of his employment with CapStar, he shall not
contact or solicit, directly or indirectly, any customer or account that was a
customer or account of CapStar within twelve (12) months prior to the
termination of Executive’s employment with CapStar. Executive further agrees
that for a period of two (2) years following the termination of his employment
with CapStar, he shall not contact or solicit, directly or indirectly, any
employee or person who was an employee of CapStar within twelve (12) months
prior to the termination of Executive’s employment with CapStar. The parties
agree that these covenants are intended to prohibit Executive from engaging in
such proscribed activities as an owner, partner, director, officer, executive,
consultant, stockholder, agent, salesperson, or in any other capacity for any
person, partnership, firm, corporation or other entity (including any financial
institution in organization) unless he receives the express written consent of
the Board. Executive specifically acknowledges and agrees that the foregoing
restriction on competition with CapStar will not prevent Executive from
obtaining gainful employment following termination of his employment with
CapStar and is a reasonable restriction upon Executive’s ability to compete with
CapStar and to secure such gainful employment.

11. No Enticement of Officers. Executive shall not, directly or indirectly,
entice or induce, or attempt to entice or induce any Officer of CapStar to leave
such employment during the term of this Agreement or within one (1) years
thereafter.

12. Certain Definitions. Whenever used in this Agreement and not otherwise
defined herein, the following terms shall have the meanings set forth below:

(a) “Change in Control” means a transaction or circumstance in which any of the
following have occurred, provided that the board of directors of the Company
(the “Company Board”) shall have determined that any such transaction or
circumstance has resulted in a Change in Control, as defined in this paragraph,
which determination shall be made in a manner consistent with Treas. Reg. §
1.409A-3(i)(5):

 

  (i)

the date that any person, or persons acting as a group, as described in Treas.
Reg. § 1.409A-3(i)(5) (a “Person”), other than a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or a
corporation controlling the Company or owned directly or indirectly by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company, becomes the beneficial owner (as defined in
Rule 13d-3 under the Securities and Exchange Act of 1934, as amended), directly
or indirectly, of securities of the Company representing more than 40% of the
total voting power represented by the Company’s then outstanding voting
securities (as defined below);

 

- 6 -



--------------------------------------------------------------------------------

  (ii)

the merger, acquisition or consolidation of the Company or the Bank with any
corporation pursuant to which the other corporation immediately after such
merger, acquisition or consolidation owns more than 50% of the voting securities
(defined as any securities which vote generally in the election of its
directors) of the Company or the Bank outstanding immediately prior thereto or
more than 50% of the Company’s or the Bank’s total fair market value immediately
prior thereto; or

 

  (iii)

the date that a majority of the members of the Company Board is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Company Board before the date of the
appointment or election.

(b) “Code” means the Internal Revenue Code of 1986, as the same may be from time
to time amended.

(c) “Good Reason” means any of the following:

 

  (i)

Executive’s then current base salary is reduced;

 

  (ii)

Executive’s work or reporting responsibilities are materially diminished, or

 

  (iii)

Executive is relocated to a work location more than thirty (30) miles from the
Executive’s then current work location.

(d) “Protection Period” means the period commencing on the date that a Change in
Control occurs, and ending on the last day of the twelfth (12th) calendar month
following the calendar month during which such Change in Control occurred.
Anything in this Agreement to the contrary notwithstanding, if a Change in
Control occurs, and if the date of termination with respect to Executive’s
employment by CapStar occurs prior to the date on which the Change in Control
occurs, unless it is reasonably demonstrated by CapStar that such termination of
employment (i) was not at the request of a third party who has taken steps
reasonably calculated to effect the Change in Control and (ii) did not otherwise
arise in connection with or in anticipation of the Change in Control, then for
all purposes of this Agreement the “Protection Period” shall be deemed to have
commenced on the date immediately preceding the date of termination of
Executive.

(e) “Qualifying Termination” means:

(i) an involuntary termination of Executive’s employment by CapStar (or any
successor to CapStar after the Change in Control) for reasons other than Cause
(and other than on account of Executive’s Disability); or

(ii) a voluntary termination of employment by Executive for Good Reason.

 

- 7 -



--------------------------------------------------------------------------------

13. COBRA Health Insurance Coverage. Notwithstanding any provision of this
Agreement to the contrary, nothing in this Agreement shall be interpreted to
require CapStar to extend COBRA health insurance coverage benefits to Executive
in violation of applicable law. In the event that, following termination of
Executive’s employment with CapStar, Executive shall be entitled to receive
extended insurance benefits pursuant to the terms of this Agreement, Executive
shall be required to elect COBRA health insurance coverage and, thereafter,
CapStar shall be financially responsible for such coverage to Executive through
a COBRA subsidy; provided, however, that at such time as CapStar is no longer
permitted to extend COBRA health insurance coverage benefits to Executive under
applicable law, CapStar shall provide a cash payment to Executive in lieu of
such subsidy (with each cash payment being equal to the amount of the last COBRA
subsidy provided to Executive prior to Executive’s termination pursuant to the
terms hereof), and Executive shall elect and obtain his own health insurance
coverage.

14. Remedies. Executive acknowledges and agrees that the breach or threatened
breach of any of the provisions of Sections 8, 9, 10 or 11 of this Agreement
will cause irreparable harm to CapStar which cannot be adequately compensated by
the payment of damages. Accordingly, Executive covenants and agrees that
CapStar, in addition to any other rights or remedies which CapStar may have,
shall be entitled to such equitable and injunctive relief as may be available
from any court of competent jurisdiction to restrain Executive from breaching or
threatening to breach any of the provisions of this Agreement, without the
requirement that CapStar post bond or other surety. Such right to obtain
injunctive relief may be exercised at the option of CapStar in addition to,
concurrently with, prior to, after, or in lieu of the exercise of any other
rights or remedies which CapStar may have as a result of any such breach or
threatened breach.

15. Entire Agreement. CapStar and Executive agree that this Agreement contains
the complete agreement concerning the employment arrangement, written or oral,
between them and that this Agreement supersedes all prior negotiations,
practices and/or agreements, including the Prior Agreement. Neither party has
made any representations that are not contained herein on which either party has
relied in entering into this Agreement.

16. Assignment. It is agreed that CapStar shall have the right to assign this
Agreement to any purchaser of the business of or substantially all of the assets
of CapStar. This is a personal services contract, and may not be assigned by
Executive.

17. Modification. This Agreement shall not be modified or amended except by a
writing duly executed by both parties. No waiver of any provision of this
Agreement shall be effective unless the waiver is in writing and duly executed
by both parties.

18. Waiver of Breach. The waiver by a party of the breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any subsequent breach of the same of any other provision hereof by that
party.

19. Severability. The provisions of this Agreement shall be severable, and the
invalidity of any provisions or portion thereof shall not affect the validity of
the other provisions.

20. Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Tennessee.

 

- 8 -



--------------------------------------------------------------------------------

21. Notice. Any notice required or authorized hereunder shall be deemed
delivered when delivered to Executive or to an executive officer of CapStar, or
when deposited, postage prepaid, in the United States mail certified, with
return receipt requested, addressed to the parties as follows:

 

Executive:    Rob Anderson                                                     
                                                     with a copy (which copy
shall not constitute notice) to:                                          
                                                                  
                                                  CapStar:    CapStar Financial
Holdings, Inc.    201 4th Ave. North, Suite 950    Nashville, TN 37219    Attn.:
Secretary with a copy (which copy shall not constitute notice) to:    Waller
Lansden Dortch & Davis LLP    Attn. Chase Cole, Esq.    511 Union Street, Suite
2700    Nashville, TN 37219

22. Survival. The provisions of Sections 8, 9, 10, 11, 14 and 18 of this
Agreement shall survive any termination of this Agreement.

23. Withholding. CapStar shall be entitled to withhold from amounts payable to
Executive hereunder such amounts as may be required by applicable law.

(Signature Page Follows.)

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and date first written above.

 

CAPSTAR:     EXECUTIVE:

CapStar Bank and CapStar Financial Holdings, Inc.

   

 

 

 

    /s/ Robert Anderson       Robert Anderson By:   /s/ Claire W. Tucker    

 

  Claire Tucker, Chief Executive Officer    

 

- 10 -